ORDER

PER CURIAM.
The St. Charles County Department of Corrections (“Appellant”) appeals from the *741St. Charles Merit System Commission’s (the “Commission”) decision reversing Appellant’s termination of employee Anthony Tipton (“Tipton”). Appellant argues on appeal that the Commission erred in: (1) concluding that an employee has a right to legal counsel before answering questions in an administrative investigation because the Commission misinterpreted Garrity v. New Jersey, 385 U.S. 493, 87 S.Ct. 616, 17 L.Ed.2d 562 (1967); (2) refusing its request that Alan Stahl be allowed inside the hearing room throughout the hearing because it violated its due process right to assist counsel in all phases and stages of litigation; and (3) finding, as a matter of fact, that Tipton was insubordinate, but failing to find, as a matter of law, that Appellant’s actions were without just cause or in a manner not in conformity with the St. Charles County charter, personnel administration program or ordinances.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The Commission’s decision reversing Appellant’s termination of Tipton is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).